Citation Nr: 1429755	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  08-39 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1967 to May 1967, and served with the Air Force National Guard from November 1983 to December 1996, with several periods of active duty for training (ACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Boise, Idaho, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for bilateral hearing loss and tinnitus.

In April 2009, the Veteran testified at a local hearing before a Decision Review Officer (DRO).  A copy of the transcript is of record.

The issues on appeal were previously remanded by the Board in December 2011 for further evidentiary development of verifying the Veteran's periods of ACDUTRA and to obtain a VA examination for the Veteran's hearing loss and tinnitus disabilities.  This was accomplished, and the claims were readjudicated in a December 2012 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  Service treatment records for all periods of the Veteran's service are unavailable. 

2.  The Veteran was exposed to extensive acoustic trauma during active duty service and during periods of ACDUTRA.

3.  The Veteran has currently diagnosed bilateral sensorineural hearing loss and tinnitus.  

4.  The Veteran's currently diagnosed bilateral hearing loss and tinnitus were incurred during a period of ACDUTRA.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The claims of service connection for bilateral hearing loss and tinnitus have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  On the other hand, tinnitus is not considered a chronic disease under 38 C.F.R. § 3.309(a) and will be adjudicated using the general principles of service connection. 

The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(22), 101(24); 
38 C.F.R. § 3.6 (2013).  Service connection for INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  Annual training is an example of ACDUTRA while weekend drills are INACDUTRA.  VA's General Counsel has interpreted that it was the intention of Congress when it defined "active service" in 38 U.S.C.A. § 101(24) to exclude inactive duty training during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  VAOPGCPREC 86-90.

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss and Tinnitus

Initially, the Board finds that the Veteran's service treatment records (for all periods of service) have been misplaced and are not available for review.  As noted above, the Board remanded the issues currently on appeal in December 2011.  In the December 2011 remand, the Board specifically cited to service treatment records, to include audiometry reports that showed some hearing impairment during active duty service and during National Guard service.  Moreover, a December 2008 statement of the case also listed service treatment records from August 17, 1965 through September 14, 1995, as evidence that had been reviewed prior to adjudication by the RO.  See also June 2008 rating decision listing service treatment records dated from August 1965 to September 1995.  A February 2012 VA examination report also cited to service treatment records in connection with the examiner's opinion, which specifically included in-service audiograms from the Veteran's National Guard service.  For reasons unknown to the Board, the Veteran's service treatment records are no longer in the claims file or in the Virtual VA electronic claims file.  Essentially, it appears that service treatment records were misplaced while the case was in remand status.  

In a December 2012 Formal Finding of Unavailability, the Appeals Management Center documented all written and telephonic efforts to locate the Veteran's service treatment records, which included contacting the Veteran to obtain copies of service treatment records in his possession.  Despite these efforts, the Veteran's service treatment records have not been located and are not associated with the claims file.  In sum, the Veteran's service treatment records are now unavailable through no fault of his own.  Hence, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The Veteran contents that service connection is warranted for his bilateral hearing loss and tinnitus as a result of his exposure to jet engine aircraft noise during his periods of active military service.  Initially, the Board finds that the Veteran was exposed to acoustic trauma in service.  The evidence demonstrates that the Veteran served with the National Guard as an aircraft mechanic and as a mechanic crew chief for over 30 years.  The Veteran has consistently reported that he worked on or near jet engines during active duty service and during ACDUTRA.  See April 2009 DRO Hearing at pg. 2.  In a December 2008 substantive appeal, via a VA Form 9, the Veteran reported that he "was activated on numerous occasions to Saudi Arabia, Turkey, Norway, [and] Alaska to work on jet aircraft engines to support Operation Desert Storm."  The Veteran estimated that his ACDUTRA service added up to approximately five to six years of service.  During the April 2009 DRO hearing, the Veteran reiterated such statements and specified that his deployments would last anywhere from four to five days or up to two months, where he would work almost exclusively on aircrafts and jet engines.  He also testified that he served a three-month period of active duty in 1967 for boot camp, and served on ACDUTRA for fifteen days each year and for one weekend per month.  As the Veteran continuously worked on or near aircrafts during all periods of service, the Board finds that he was exposed to acoustic trauma during active duty and during periods of ACDUTRA.   

Next, the Board finds that the Veteran has currently diagnosed sensorineural bilateral hearing loss and tinnitus.  See May 2001 private audiological evaluation and February 2012 VA examination report.

The Board further finds that the evidence is in equipoise as to whether the Veteran's currently diagnosed bilateral hearing loss and tinnitus were incurred during a period of ACDUTRA.  According to the February 2012 VA examiner, hearing loss for VA compensation purposes was first identified in 1983.  The examiner noted that audiograms showed gradual progression of hearing loss during service with the National Guard from 1983 to 1996.  Accordingly, the examiner opined that hearing loss occurred during the Veteran's National Guard service.  The February 2012 examiner also noted that the Veteran reported that he had tinnitus for years and no date specified.  The examiner's rationale indicated that symptoms of tinnitus in 1985 and 1986, but denied tinnitus in 1989 and 2001.  The Board notes that the 1989 document referenced by the VA examiner is no longer of record.  Further, the 2001 private treatment note, purportedly showing negative tinnitus symptoms, is somewhat illegible and does not clearly indicated that the Veteran denied having tinnitus at that time.   

An October 1989 Point Credit Summary report reveals that the Veteran had numerous periods of ACDUTRA from 1981 to 1989.  The Veteran has credibly testified that during these periods of ACDUTRA he was constantly exposed to jet engine noise while serving as an aircraft mechanic and as a mechanic crew chief.  See April 2009 DRO hearing.  As service treatment records for all periods of service are unavailable, the Board will resolve reasonable doubt in the Veteran's favor, and find that bilateral hearing loss and tinnitus were incurred during a period of ACDUTRA from 1981 to 1989.  

The remaining evidence of record, to include private treatment records and the Veteran's statements, demonstrates credible complaints by the Veteran of hearing loss and tinnitus since service separation.  Specifically, in his February 2008 claim for VA compensation benefits, the Veteran reported that his hearing loss and tinnitus have been present from March 1966 to the present.  
For these reasons, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


